DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the scope of the claim is unclear.  Claim 1 recites “a coupling device” but recites “a first object” in the body of the claim.  Is the first object required.
Claim 16 is indefinite because it is unclear if the “a first object” is the same element as the “a first object” recited in claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haering (US2011/0146128).
Haering discloses a coupling device, comprising: a body (1) comprising: a receiving member (46) adapted to be removably coupled with an attachment region (27) of a first object (4); and a bore (9) located within a portion of the body (1); and a locking pin (7) positioned in the bore (9) and axially translatable beyond the bore (9) to intercept a portion of the attachment region (27) when the attachment region (27) is coupled to the receiving member (46).
Re claim 2, the receiving member (46) further comprises a support (unnumbered flat surface under 46, see Fig 12) for mating with the attachment region (27).
Re claim 3, the support (unnumbered flat surface under 46, see Fig 12) is a dovetail joint comprising an opening and a stop portion (see Fig 12).
Re claim 11, the body (1) further comprises a mounting member (63) adapted to mount the coupling device to a portion (56) of a second object (10).
Re claim 13, the mounting member (63) is located on a first side of the body (1) and the receiving member (46) is located on an opposing side of the body (1).
Re claim 14, the first object (4) comprises at least one of a tool or a workpiece (see Fig 2).
Re claim 15, the locking pin (7) further comprises a cam (39) at a distal end of the shaft (see Fig 4).
Re claim 16, Haering discloses a system, comprising: a first object (4); and the coupling device (1) of claim 1 mounted to a portion (27) of the first object (4).
Re claim 18, a second object (5) having an attachment region (30) for removably coupling the second object (5) to the coupling device (see Fig 12).
Re claim 19, the attachment region (30) comprises an interaction bore that interacts with the locking pin (7).
Re claim 20, the second object (5) comprises at least one of a tool or a workpiece (see Fig 12).
Allowable Subject Matter
Claims 4-10, 12, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6196504 		dovetail

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656